Citation Nr: 9900417	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-42 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right knee arthroscopy with chondromalacia, 
currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of left knee arthroscopy with chondromalacia, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 


INTRODUCTION

The veteran had active military service from March 1970 to 
January 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 1992 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO) which denied the veteran entitlement to 
increased evaluations for his service-connected bilateral 
knee disorders.

This case was previously before the Board and in October 1996 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.

While the case was in remand status, the RO by rating 
decision dated in January 1998 increased the disability 
evaluations for the veteran's bilateral knee disabilities 
from 10 percent to 20 percent disabling.  The Board notes 
that the United States Court of Veterans Appeals (Court) has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of 
increased evaluation for the veteran's service-connected 
bilateral knee disabilities remains in appellate status.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected bilateral 
knee disabilities are more disabling than currently evaluated 
by the RO.  The veteran maintains that he experiences pain 
and instability and has a resulting limited level of 
functional capability, which impairs his employment.  The 
veteran's representative has expressed a belief that the 
veteran's knees should be separately rated under Diagnostic 
Codes 5003 and 5257 of VA's Schedule for Rating Disabilities 
(rating schedule).  The July 1997 Precedent Opinion of VA's 
General Counsel regarding multiple ratings for knee 
disabilities (VAOPGCPREC 23-97) has been cited.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims folder.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for his service-connected bilateral knee 
disorders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of a right knee injury 
consist of complaints of pain and crepitus, with full range 
of motion and stable joints throughout range of motion; more 
than moderate impairment is not shown.

3.  The service-connected residuals of a left knee injury 
consist of complaints of pain and crepitus, with full range 
of motion and stable joints throughout range of motion; more 
than moderate impairment is not shown.





CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5003, 5010, 5257, 
5260 and 5261 (1998).

2.  The schedular criteria for evaluation in excess of 20 
percent for left knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5003, 5010, 5257, 
5260 and 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we note that we have found that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented claims, 
which are not inherently implausible.  Furthermore, we are 
satisfied that all relevant facts have been properly 
developed and that the clinical data on file is sufficient 
for us to render a fair and equitable determination of the 
matter at hand.  No further assistance to the veteran is, 
thus, required, to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  The 
entire recorded history of a disability is to be reviewed, 
but the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that the veteran 
presented in July 1970, with complaints of left patella pain 
as a result of falling and hitting the ground.  Physical 
examination revealed effusion and crepitus.  Left knee strain 
was diagnosed.  In October 1970, he complained of pain in 
both knees and reported a history of left knee injury prior 
to service and reinjuring this knee in service.  Physical 
examination of the knees noted laxity of the lateral 
collateral ligament of the left knee; otherwise both knees 
were normal.  The veteran was thereafter evaluated and 
treated for knee pain in August 1971 and bilateral 
patellofemoral chondromalacia was diagnosed.

On the veteran's initial VA examination in June 1972, he 
complained of a chronic knee condition, bilaterally.  On 
physical examination, he was found to stand and walk with 
difficulty.  He squatted normally and there was no 
instability of the knees or significant bone abnormalities 
demonstrated, either clinically or radiologically.

Service connection for bilateral chondromalacia of the knees 
was established by an RO rating action in July 1972.  This 
disorder was rated 10 percent disabling, effective from 
January 1972.

The veteran's bilateral knee disabilities remained relatively 
stable for many years.  In April 1982, the disability 
evaluation for the veteran's knees was reduced from 
10 percent to noncompensably disabling following a VA 
examination in December 1981, which found both knees to be 
normal except for minimal crepitus on flexion.

The veteran was hospitalized at a VA medical facility in July 
1982 with a history of his knee locking in extension and with 
complaints of giving way.  On this occasion, the veteran 
reported to his examiner that he was on a helicopter training 
mission in 1970, fell 30 feet and fractured his left patella 
as well as chipping his right tibia.  The veteran also said 
that his left knee was cast at that time.  While 
hospitalized, the veteran underwent bilateral arthroscopy and 
excision of bilateral hypertrophic medial plicae.  He had an 
uneventful postoperative course.

On VA examination in July 1983, the veteran complained of 
constant left knee pain with walking or standing and 
indicated that both of his knees required VA prescribed 
braces.  On physical examination, the veteran was noted to 
have exquisite tenderness over the lower aspects collateral 
ligaments with pain on motion of the left patella.  There was 
crepitus over both knees with pain on extension.  An X-ray of 
both knees was interpreted to show no significant 
abnormality.

By an RO rating action, dated in October 1983, the disability 
evaluation for the veteran's service-connected left knee 
disability was increased from noncompensable to 10 percent 
disabling.  The disability evaluation for the veteran's 
service-connected right knee was also increased from 
noncompensable to 10 percent disabling.

VA outpatient treatment records compiled between January 1991 
and March 1992, and submitted in connection with the 
veteran's current claim, show evaluation and treatment 
provided to the veteran for bilateral knee problems 
exacerbated by activity, including walking on rough terrain.  
In February and March 1992, the veteran's knee pain and 
degenerative joint disease was reported to be increased by 
problems with his service-connected right foot, which caused 
him to have an asymmetric gait.  Range of motion of the knees 
were noted to be zero to 120 degrees and the knees were 
indicated to be stable.  Palpable osteophytes were noted at 
the margins.  A doctor's note in February 1992, revealed that 
the veteran had fluid on the knees due to arthritis and was 
unable to work.  VA physician's notes in October 1992 and 
December 1992, also reflect problems with the veteran's knees 
such as to excuse employment for 24 to 48 hours. 

In a "work statement" dated in August 1993, a VA physician 
reported that he had been following the veteran since March 
1991 for degenerative arthritis and metatarsalgia.  He said 
that these problems had progressed to the point of limiting 
the veteran's functional capacity.  He indicated the veteran 
would benefit from assignment to light duty with limited 
walking, standing or lifting.

At a personal hearing on appeal in September 1993, the 
veteran described his history of knee problems and related 
treatment.  The veteran said that he uses braces to support 
his knees and, in his employment with the United States 
Postal Service, frequently is absent from work due to 
exacerbation of his knee symptoms.

On a VA examination in October 1993, the veteran complained 
that he has pains most of the time.  He said he wears braces 
and a right shoe insert.  Objective findings on physical 
examination revealed that his symptoms were minimal.  There 
was no severe pain objectively.  There was no swelling or 
deformity.  Pivot shift could not be elicited.  There was a 
Grade I medial collateral laxity, bilaterally.  Knee flexion 
was 0 to 120 degrees, bilaterally and extension was to 5 
degrees of hyperextension, bilaterally.

Clinical treatment records compiled by the veteran's 
employer, between December 1993 and March 1994, are on file.  
These records show that the veteran was evaluated on 
approximately six occasions during this period for problems 
primarily related to complaints of knee pain.  Examination of 
the knees was essentially normal with full range of motion.  
Crepitus was, however, noted with range of motion.  The 
veteran was provided periodic work restrictions, which 
included no prolonged sitting, standing, walking or lifting 
of over 15 pounds.

A work statement from a VA physician, dated in March 1994, 
noted that the veteran has osteoarthritis of his knees as 
well as right metatarsalgia, which were considered permanent 
disabilities.  It was indicated that the veteran could 
continue with all duties at the Postal Service as a clerk 
except that he could not lift or push/pull in excess of 35 
pounds and could not stand for more than 45 minutes in each 
hour without having the ability to sit and move about.  An 
examination of the knees in March 1994 demonstrated flexion 
to 120 degrees, bilaterally and hyperextension to 5 degrees, 
bilaterally.  There was no effusion or ML/LM laxity in 
either knee.  

When seen in a VA orthopedic clinic in November 1994, the 
veteran indicated that he was doing quite well and had been 
placed in a position in the Post Office where he could 
control his motions.  On examination, his gait and station 
were found to be within normal limits.  Bilaterally, his 
knees extended fully and flexion was to 140 degrees.  There 
was a jog of M-L laxity at 30 degrees.  There was no 
effusion and [n]o AP-PL laxity.  Osteoarthritis of the 
knees was diagnosed.

In May 1997, the veteran presented to a VA orthopedic clinic 
with complaints that his knees were a bit "achy" because of 
damp weather.  Examination of the knees revealed 
hyperextension to 5 degrees and flexion to 130 degrees, 
bilaterally.  The knees were in slight valgus.  There was no 
effusion, but a few small osteophytes were palpable.  The 
knees were stable throughout range of motion except the left 
knee was noted to have a jog lateral laxity to varus 
stress at 30 degrees flexion.  Osteoarthritis of the knees 
was the diagnostic assessment.

On VA examination in August 1997, it was noted that the 
veteran underwent bilateral arthroscopic surgery of the knee 
joints in 1982 and was considered to have chondromalacia, 
synovitis and osteoarthritis.  It was further noted that 
since then, he has complained of chronic pain affecting both 
knee joints and has had to use braces for support.  It was 
also noted that the veteran worked for the Post Office and 
was able to work, but must be able to move around when 
necessary, as prolonged sitting, standing and ambulation 
would aggravate his symptomatology.  It was further noted 
that the veteran had significant nocturnal pain with morning 
stiffness.  On physical examination, the veteran had range of 
motion from full extension to 120 degrees of flexion.  Mild 
crepitation was noted on flexion and extension.  No 
disability was detected.  There was no neurovascular deficit 
and no evidence of any joint effusion.  The quadriceps 
muscles were characterized as good.  Bilateral degenerative 
joint disease of the knees was diagnosed.  The examiner 
commented that the veteran's knee joints exhibited weakened 
movement and excess fatigability and that these symptoms do 
limit functional ability during flare-ups when the knees are 
used repeatedly over a period of time by 20 percent.

On VA examination in November 1997, the veteran reported a 
progressive worsening of his symptoms with his knees being 
affected with constant pain and weakness.  He reported 
occasional swelling with no heat or redness.  He stated that 
perhaps 2 to 3 days a month, his knees would flare up and 
estimated that he used perhaps one-half of his annual leave 
and sick leave on a regular basis to rest when the flare-ups 
occur.  The veteran also said that occasionally his knees 
would lock and that he has a lack of endurance for prolonged 
standing or walking.  It was also noted that the veteran 
wears bilateral knee braces, which he feels gives him support 
and helps to minimize the fatigability, and weakness that 
develops after a short period of standing.  On physical 
examination, the veteran's knees exhibited a full range of 
motion without any pain.  There was no evidence on 
examination of painful motion, weakness, fatigability, 
incoordination or instability.  The veteran demonstrated no 
apparent limitation in walking and no gait abnormalities were 
observed.  The examiner added, that there was no instability 
or abnormal laxity of the knee joint on thrusting maneuvers 
and draw maneuvers and that he could elicit no McMurray's 
sign or locking.  There was no effusion.  X-rays of the knees 
were interpreted to reveal no abnormalities.

Associated with the November 1997 VA examination was a 
chronological listing of X-rays provided the veteran for his 
knees by VA since October 1993 along with the related 
findings and diagnostic impressions.  In October 1993, the 
veteran's knees were found to be normal except for minimal 
spurring along the superior aspect of the right patella at 
the insertion of the quadriceps tendon.  No other 
abnormalities were noted.  A MRI of the left knee in November 
1993 was determined to reveal a questionable tear in the 
posterior horn on the lateral meniscus and no other 
significant abnormality.  A right knee MRI in November 1993 
was interpreted to reveal signal changes believed to 
represent a postoperative change in the meniscus or a tear.  
An X-ray of the left knee in December 1995 was interpreted to 
be normal.  X-rays of both knees in December 1996 revealed 
mild narrowing of the medical compartment of both 
femorotibial joints and no tissue calcification or other 
abnormality.

In a December 1997 addendum to the veteran's VA examination 
above, the examiner opined that the medical evidence, 
examination and radiological findings, support or provide a 
basis for the veteran's complaints that his knees 
occasionally locked.  He added that with regard to the 
veteran's VA examinations in November 1994 and May 1997, the 
veteran had stable joints throughout range of motion except 
for a jog lateral laxity varus stress at 30 degrees' flexion.  
He added that he did not know if this could be interpreted as 
moderate recurrent subluxation or lateral instability or 
further that this could be a basis for his locking knees.

Also submitted into evidence by the veteran were multiple 
United States Postal Services "Requests for Notification of 
Absences", showing annual and/or sick leave taken by the 
veteran between 1993 and 1997 for various reasons including 
medical treatment related to his service-connected knees.

As indicated above, by an RO rating action in January 1998, 
the disability evaluation for the veteran's left and right 
knee disorders were increased from 10 percent to 20 percent, 
effective from July 1992.  It was indicated in that rating 
action that the increased evaluations were warranted based on 
symptomatology of episodes of locking and joint effusion and 
consideration of functional impairment in light of DeLuca v. 
Brown.

In this case, the veteran essentially contends that the 20 
percent disability evaluations currently in effect for his 
right and left knee disabilities did not adequately reflect 
the severity of his condition.  However, after review of the 
entire record, to include service medical records and VA 
examinations as well as the medical evidence from the United 
States Postal Service and the veteran's testimony in 
September 1993, the Board finds that the contentions are not 
supported by the evidence and that, consequently, his claim 
must fail.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 C.F.R. § Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
In evaluating the current level of impairment, the disability 
must be considered in context with the whole recorded 
history, including service medical records, 38 C.F.R. § 4.2, 
4.10 so that the rating may accurately reflect the elements 
of the disability present.  Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  To this end, the Board must determine whether 
the evidence supports the claim or is in equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990); 38 U.S.C.A. § 5107(b).

The severity of a knee disorder is ascertained for VA rating 
purposes by application of the criteria set forth in the 
aforementioned rating schedule.  The RO has assigned the 
current 20 percent rating for each of the veteran's service-
connected knees under Diagnostic Code 5010-5257.

The Board observes that Diagnostic Code 5010 provides that 
traumatic arthritis, substantiated by X-ray findings, will be 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of two or more joints or two or more 
minor joints with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion nor will they be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5014, inclusive.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the United 
States Court of Veterans Appeals (Court) noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though motion may be possible 
beyond the point where the pain sets in.  Therefore, with X-
ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating will be applied to the 
joint under Diagnostic Code 5003.  Here, we observe that 
while the veteran has been diagnostically assessed as having 
osteoarthritis by VA physicians, the X-ray findings do not 
actually confirm the presence of that disability.  Indeed, 
the diagnostic impression following the X-rays taken of the 
veterans knees in connection with his most recent VA 
examination, was that they were normal.  Consequently, it 
is the Boards view that it would be inappropriate to 
consider Diagnostic Codes 5003 and 5010, in evaluating the 
veterans disability at this time. 

Under 38 C.F.R. § 4.71(a), knee impairment, involving 
recurrent subluxation or lateral instability, is rated 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.  Diagnostic Code 5257.  Limitation of flexion of 
the leg is rated 30 percent at 15 degrees, 20 percent at 30 
degrees, 10 percent at 45 degrees and noncompensable at 60 
degrees.  Diagnostic Code 5260.  Limitation of extension of 
the leg is rated 50 percent at 45 degrees, 40 percent at 30 
degrees, 30 percent at 20 degrees, 20 percent at 15 degrees, 
10 percent at 10 degrees, and noncompensable at 5 degrees.  
Diagnostic Code 5261.

The VA examination provided the veteran in 1997 failed to 
document the presence of any significant recurrent 
subluxation or lateral instability and/or limitation of 
flexion or extension such as to warrant an evaluation in 
excess of that currently assigned.  Here, we observe that the 
range of motion of the veteran's knees, bilaterally have 
constantly been indicated as full or to indicate flexion 
within 20 degrees of full.  Full range of motion of the knee 
is from 0 degrees to 140 degrees in extension and flexion.  
See 38 C.F.R. § 4.71, Plate II.  The most recent VA 
examination shows that range of motion was without pain, 
instability of the joints or abnormal laxity.  Thus, the 
above-cited diagnostic codes do not provide a basis for the 
assignment of either additional separate or higher disability 
evaluations.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1995).  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of earning capacity.  It 
would constitute pyramiding of his disability ratings, which 
is cautioned against in 38 C.F.R. § 4.14 (1998).  In Esteban, 
the Court ruled that the veteran, who had residuals of injury 
to the right side of his face, was entitled to separate 
ratings for disfigurement, a painful scar, and muscle injury.  
Thus, as a matter of law, the appellant was entitled to 
combine his 10 percent rating for disfigurement under 
Diagnostic Code 7800 for an additional 10 percent rating for 
tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325.  The Court found 
that the critical element was that none of the symptomatology 
for any one of these three manifestations was duplicative of, 
or overlapping with, the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  A precedent opinion of VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which the veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
The factors involved in evaluating the rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted excess movement of the joints, or pain on 
movement.  38 C.F.R. § 4.45.  Except for complaints of pain, 
which is apparently part of the basis for the current 20 
percent rating assigned the veteran's service-connected left 
knee and right knee disorders, the presence of other factors 
enumerated in these regulations has not been demonstrated by 
recent competent evidence.

To reiterate, there must be evidence of the following to 
justify an increased rating: Severe recurrent subluxation or 
lateral instability (Diagnostic Code 5257); limitation of 
flexion of the leg between 0 and 15 degrees (Diagnostic Code 
5260); or limitation of extension of the leg between 20 and 
45 degrees.  (Diagnostic Code 5261).

As previously stated, having considered the evidence of 
record, in light of the veteran's contentions, the Board is 
of the opinion that an increased evaluation for the veteran's 
left knee and right knee disability, currently evaluated as 
both 20 percent disabling, is unwarranted.

In the instant case, the record of evidence indicates the 
veteran has virtually full range of motion of his knees.  
Additionally, although it is noted the veteran experiences 
pain, there is no recent objective showing the veteran has 
range of motion accompanied by pain or evidence of 
subluxation or lateral instability.  Weakness, fatigability, 
or incoordination was specifically not shown on his most 
recent VA examination.  Have identified no condition in the 
competent medical evidence of record warranting an evaluation 
greater than the 20 percent currently assigned for the 
veteran's left and right knee disorders, in the opinion of 
the Board, these disabilities do not justify an increased 
rating.


ORDER

An increased evaluation for postoperative residuals of an 
arthroscopy of the right knee with chondromalacia is denied.

An increased evaluation for postoperative residuals of an 
arthroscopy of the left knee with chondromalacia is denied.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
